 Case: 1:83-cv-05376 Document #: 265 Filed: 02/05/20 Page 1 of 1 PageID #:167

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Diane Neely−Dyer
                               Plaintiff,
v.                                                  Case No.: 1:83−cv−05376
                                                    Honorable John Robert Blakey
City of Chicago, The
                               Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, February 5, 2020:


       MINUTE entry before the Honorable John Robert Blakey: In light of the reported
settlement, Petitioner Dexter's motion for rule to show cause [237] is denied as moot. The
3/4/20 status hearing date stands. Mailed notice(gel, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
